Title: To Benjamin Franklin from the Abbés de Chalut and Arnoux, 19 March 1778
From: Chalut, abbé ——,Arnoux, abbé ——
To: Franklin, Benjamin


Paris 19. mars [1778]
Les abbés de Chalut et Arnoux souhaitent le bonjour à leur cher et respectable Monsieur Franklin, ils le prient de recevoir la canne qu’ils lui avoient promise, comme un signe de sa mission, et un temoignage de leur estime et de leur respectueux attachement. Les deux Abbés font leurs sinceres compliments à Messieurs deane et Lée, et ils embrassent l’aimable petit fils.
 
Addressed: A Monsieur / Monsieur Franklin / ministre plenipotentiaire / des Etats unis d’amerique / A Passy
